DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-18, 20-29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,940,899. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations are claimed in the patent.
Claims 8, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 21 of U.S. Patent No. 10,940,899 in view of Polk, Jr. (8,691,038).  The patent does not claim the gap is fully encapsulated by the panels.  Polk, Jr. teaches fully encapsulating the gap between panels, as shown in Figure 12.  It would have been obvious to one of ordinary skill in the art to fully encapsulate the gap by the panels, as taught by Polk,Jr., as part of forming the kiss-off structure to produce a strong yet inexpensive structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski (6,089,639) in view of Polk, Jr. (8,691,038).
Wojnowski discloses a side pack door (16) comprising two plastic sheets, as shown in Figures 1 and 14 and disclosed on lines 9-13 of column 3.  The first sheet and second are separated by a gap, as shown in Figure 14.  In reference to claim 9, the gap is at least about half the thickness of the first or second thermoplastic sheet, as shown in Figure 14.  Wojnowski does not disclose the specific material and the kiss-off locations.
Polk, Jr. teaches manufacturing a plastic panel using at least two sheets (75,78) of thermoplastic, as shown in Figures 1-12 and disclosed on lines 18-26 of column 9, lines 23-47 of column 15, and lines 29-43 of column 37.  The first and second sheets are joined at periodic kiss-off locations (159,162), as shown in Figure 12.  In reference to claims 3 and 4, the first sheet is a thermoplastic and the second sheet is fiber reinforced thermoplastic, as disclosed on lines 56-58 of column 31 and liens 14-25 of column 32.  In reference to claim 5, the first and second sheets are formed by extrusion, as disclosed on lines 50-52 of column 31.  In reference to claim 6, the first and second sheets are joined by physical bonding.  In reference to claim 8, the gap is fully encapsulated by the first and second sheets, as shown in Figure 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	form the first and second sheets of Wojnowski from filled/fiber reinforced thermoplastic materials, as taught by Polk, Jr., to improve strength; and,
	connect the first and second sheets of Wojnowski at periodic kiss-off locations, as taught by Polk, Jr., to further improve strength.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wojnowski (6,089,639) and Polk, Jr. (8,691,038), as applied to claim 1, in view of McLaren et al. (US 2004/0041429).
Wojnowski, as modified, does not disclose the foam core.
McLaren et al. teaches providing a foam core (38) between two panels (20,22), as shown in Figure 3 and disclosed in paragraph [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a foam core between the panels of Wojnowski, as modified, as taught by McLaren et al., to improve strength and thermal insulation with minimal weight gain and cost.
Claims 10-17, 19-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski (6,089,639) in view of Polk, Jr. (8,691,038).
Wojnowski discloses a side pack door (16) comprising two plastic sheets, as shown in Figures 1 and 14 and disclosed on lines 9-13 of column 3.  The first sheet and second are separated by an insulating gap, as shown in Figure 14. In reference to claims 20 and 31, the gap is at least about half the thickness of the first or second thermoplastic sheet, as shown in Figure 14.  Wojnowski does not disclose the specific material and the kiss-off locations.
Polk, Jr. teaches manufacturing a plastic panel using at least two sheets (75,78) of plastic, as shown in Figures 1-12.  Each plastic panel is formed from a combination of thermoset plastic and thermoplastic, as disclosed on lines 26-33 of column 11.  The first and second sheets are joined at periodic kiss-off locations (159,162), as shown in Figure 12.  In reference to claims 11 and 25-27, the panels are joined by compression molding.  In reference to claims 12, 13, and 22-24, the first and second sheets can be fiber reinforced.  In reference to claims 14-16, the first and second sheets can include fiber reinforced thermoplastic material, as disclosed on lines 14-25 of column 32.  In reference to claims 17 and 28, the first and second sheets are joined by physical bonding.  In reference to claims 19 and 30, the gap is fully encapsulated by the at least one thermoset panel and the at least one thermoplastic panel, as shown in Figure 12.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	form the first and second sheets of Wojnowski from filled/fiber reinforced thermoplastic and thermoset materials, as taught by Polk, Jr., to improve strength; and,
	connect the first and second sheets of Wojnowski at periodic kiss-off locations, as taught by Polk, Jr., to further improve strength.
Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wojnowski (6,089,639) and Polk, Jr. (8,691,038), as applied to claims 10 and 21, in view of McLaren et al. (US 2004/0041429).
Wojnowski, as modified, does not disclose the foam core.
McLaren et al. teaches providing a foam core (38) between two panels (20,22), as shown in Figure 3 and disclosed in paragraph [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a foam core between the panels of Wojnowski, as modified, as taught by McLaren et al., to improve strength and thermal insulation with minimal weight gain and cost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 17, 2022